Citation Nr: 9902824	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-24 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an extra-schedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) (1998) for claw toes of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to July 
1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, which denied the veterans 
claim for an evaluation in excess of 20 percent for claw toes 
of the right foot.

In a November 1996 decision, the Board denied the veterans 
claim for an increased disability evaluation for claw toes of 
the right foot under the VAs Schedule for Rating 
Disabilities but remanded this case for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
While the appeal was in remand status, the RO, in a May 1997 
rating decision, increased the disability evaluation assigned 
for the veterans claw toes of the right foot to 30 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5278, effective from 
March 1996.  The BVA also remanded this case to the RO for 
further development in November 1997, and the case has since 
been returned to the Board.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the RO was incorrect in 
denying the benefit sought on appeal.  He maintains that his 
right foot disability has resulted in marked interference 
with his employability.  Therefore, a favorable determination 
is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (1998) for claw toes 
of the right foot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record does not establish that the 
veterans claw toes of the right foot have resulted in such 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular rating standards.


CONCLUSION OF LAW

The requirements for an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) for claw toes of the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veterans 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VAs 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added). 

As noted above, however, the Board adjudicated the issue of 
whether a schedular evaluation in excess of 20 percent was 
warranted for the veterans claw toes of the right foot in 
the decision dated in November 1996.  The RO has since 
increased this evaluation to 30 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5278 (1998).  The 30 percent 
evaluation is the maximum available evaluation for a 
unilateral foot disorder under Diagnostic Code 5278 and under 
all potentially applicable criteria for unilateral foot 
disorders.  The question before the Board in the instant case 
is whether an extra-schedular evaluation is warranted for the 
veterans disorder.  

Under 38 C.F.R. § 3.321(b)(1) (1998), an extra-schedular 
evaluation is warranted in exceptional cases where 
schedular evaluations are found to be inadequate.  In such 
cases, the field station is authorized to refer the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  An exceptional case is one which presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular rating standards.  Id.

In this case, the Board has first considered whether the 
claims file contains evidence suggesting marked interference 
with employment such as would not be adequately contemplated 
by the VAs schedular rating standards.  While the veterans 
VA examination reports, dated from May 1993 to March 1998, 
indicate findings of right foot symptomatology, these 
examination reports do not reflect that this disability 
markedly interferes with the veterans employability.  In 
fact, the examiner who examined the veteran in March 1998 
noted that the veterans daily activities are impaired only 
to the point of limitations in long distance walking 
secondary to the pain in the feet and toes and impairment of 
sports and social activities such as dancing.  This 
examiner noted that the veteran could work in nonskilled or 
semi-sedentary jobs, and the only restrictions would be to 
allow him to change positions and to avoid prolonged standing 
or prolonged walking.  The Board also observes that 
additional VA and private medical records included in the 
veterans claims file contain no indication that the 
veterans right foot disability markedly interferes with his 
employment.

During his August 1994 VA hearing, the veteran reported that 
his right foot disability caused difficulty with standing for 
long periods of time and made it difficult for him to keep up 
with the demands of work.  As such, the Board has also 
considered statements from the veterans recent employers.  A 
March 1994 statement indicates that his position in the meat 
department at the Pick N Save Food Store was terminated 
because of low productivity and a failure to follow normal 
procedures, but this statement contains no references to the 
veterans right foot disability.  An April 1995 statement 
indicates that the veteran was suspended from his job as a 
meat wrapper at Kohls Food Store for two days because of a 
totally unacceptable absence.  However, a February 1998 
statement from D.C. Personnel, Inc. indicates that the 
veteran had been working forty hours per week and that his 
attendance was wonderful.  Additionally, during his March 
1998 VA examination, the veteran reported that he currently 
worked in packaging.

With regard to the question of frequent periods of 
hospitalization, the Board observes that an October 1997 
record from Ronald Z. Arnold, D.P.M. indicates that the 
veteran was to undergo surgical correction of the right foot 
at his discretion, but there is no further indication 
from the record that this recommended surgery was, in fact, 
performed.  Moreover, no recent right foot surgery was noted 
in the report of the veterans March 1998 VA examination.  

Overall, the Board recognizes that the veterans service-
connected claw toes of the right foot have resulted in 
industrial impairment.  However, the percentage ratings of 
the Schedule for Rating Disabilities represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from diseases or injuries and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1 
(1998).  In this case, the evidence of record does not 
indicate that the veterans claw toes of the right foot have 
resulted in such marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular rating standards.  Therefore, the 
preponderance of the evidence is against his claim for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998) for claw toes of the right foot.


ORDER

An extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998) for claw toes of the right foot is denied.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
